DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed in the Remarks filed 11/12/2021 have been entered.  Claims 1, 4, 5, 8, 11-15, 18, and 19 have been amended.  No new claims have been added.  The amendments to claims 1, 4, 5, 8, 11-15, 18, and 19 are sufficient to overcome the prior objection; therefore, these objections have been withdrawn.  Currently, claims 1-20 remain pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, Line 14: “prior to beginning of an infusion therapy” has been amended to read “prior to a
Claim 2, Line 4: “an infusion therapy to deliver fluid to patient” has been amended to read “[[an]] the infusion therapy to deliver the fluid to the patient”
Claim 4, Lines 2-3: “an infusion therapy” has been amended to read “[[an]] the infusion therapy”
Claim 8, Line 5: “prior to beginning of an infusion therapy” has been amended to read “prior to a beginning of an infusion therapy”
Claim 8, Lines 5-6: “deliver fluid to patient” has been amended to read “deliver fluid to a patient”
Claim 9, Line 3: “an infusion therapy to deliver fluid to patient” has been amended to read “[[an]] the infusion therapy to deliver the fluid to the patient”
Claim 11, Line 2: “an infusion therapy” has been amended to read “[[an]] the infusion therapy”
Claim 15, Line 6: “prior to beginning of an infusion therapy” has been amended to read “prior to a beginning of an infusion therapy”
Claim 15, Lines 6-7: “deliver fluid to patient” has been amended to read “deliver fluid to a patient”
 Claim 16, Line 4: “an infusion therapy to deliver fluid to patient” has been amended to read “[[an]] the infusion therapy to deliver the fluid to the patient”
Claim 18, Line 3: “an infusion therapy” has been amended to read “[[an]] the infusion therapy”
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claims 1, 8, and 15 could either not be found or was not suggested in the prior art of record.  Applicant’s arguments set forth in the Remarks filed 11/12/2021 – specifically those directed to the limitation of “the occlusion region of the fluid delivery cycle preventing the peristaltic infusion pump from forcing fluid through the tube toward the patient” and “rotate the cam shaft to transition the plurality of pump fingers from the occlusion region to the pumping region prior to the beginning of the infusion therapy at a startup rate that is faster than the patient fluid delivery rate” – have been found persuasive.
The closest prior art of record to the present claims is Goi et al. (US 5279556).  Goi teaches a peristaltic infusion pump (see claim 1) comprising a plurality of pump fingers (see FIG. 1, fingers: 16) creating a pumping region (i.e., intermediate fingers) and an occlusion region (i.e., uppermost and lowermost fingers), and cam rotation instructions executed by a controller (see FIG. 3, control unit: 20) that configure the peristaltic infusion pump to position the plurality of pump fingers (16) in the occlusion region, rotate a cam shaft (see FIG. 1, drive shaft: 13) to transition the plurality of pump fingers (16) from the occlusion region to the pumping region, and rotate the cam shaft (13) at a patient fluid delivery rate in the pumping region; however, Goi fails to disclose the above mentioned limitations of the occlusion region preventing the peristaltic infusion pump from forcing fluid through the tube, or rotating the cam shaft to transition the pump fingers from the occlusion region to the pumping region prior to the beginning of the infusion therapy at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                       

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783